Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments filed 18 June 2021 have been fully considered but they are not persuasive.
Regarding the applicant’s arguments directed at the rejection of independent claims under 35 U.S.C. 103 on pages 7-8:
	The applicant argues that Baker does not teach the amended claim limitations, the examiner respectfully disagrees, and points to Baker and allocating, automatically (0057-0059; automatically partitioning the meeting timeline assigning times for participants to speak/present) by the processor and without user input (examiner notes automatically is without user input).
	Furthermore the applicant argues that Baker does not disclose the participation score as is defined in the claim. The examiner notes that the combination, which are all directed at meeting timeline management do teach the claim limitations. 
Shepherd teaches calculating the participation score: Shepherd teaches determining, by the processor, a first sociability score of the first participant and a second sociability score of the second participant; (0007; calculating participation score by weighting engagement metrics (equivalent to sociability score) for participants such as voice interaction) calculating, by the processor, participation scores of the first participant and the second participant based on the traits, sociability scores, and skill sets of the first participant and the second participant; (0005-0007; calculating a score (equivalent to participation score) by weighting engagement metrics (equivalent to sociability score) for participants based on voice interaction (equivalent to sociability score) personal engagement such as attention loss (equivalent to traits))
	

wherein the first portion (i.e., first time on timeline 536 – see fig. 5A) of time is reserved (where allocated to a user is equivalent to reserved) for the first participant (504 – fig. 5A) to contribute (where presenting is equivalent to contributing) to the meeting and the second portion (i.e., end of meeting – see fig. 5A)  of time is reserved for the second participant (522 – fig. 5A) to contribute to the meeting (Fig 4B; Fig 5A; 0054; 0064-0066] allocating a first time slot for a participant to speak and present, and allocating a second time slot for a second participant to present)
	
	Therefore the examiner respectfully disagrees that the combination of prior art do not teach the claim limitations. 





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process that can performed mentally and verbally or mentally with pen and paper without significantly more. The claim(s) recite(s)
Claim 1 is directed at profiling a user which is performed daily by people meeting each other and discussing topics, the human mind associates traits with people they meet daily. The claim then discussing determining scores for users regarding their sociability, which can also be done mentally as the brain can assign scores such as “from 1-10 how agreeable is (insert name)”. The above limitations of profiling and determining, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. The claim further discusses calculating a score which was pointed to in the previous sentence can be performed mentally or with pen and paper. Then allocating a time slot in a meeting for different participants which can also be done verbally. 
Regarding dependent claims 2-7, the examiner respectfully notes that the claim limitations are definitions that do not change that functionality of the claim limitations, and therefore do not change their ability to be performed mentally.  And furthermore are directed at alerting (which can be performed verbally) and activating (which can be performed by the user themselves) when needing to speak, and the scope of the limitation does not need to be performed by the processor.
This judicial exception is not integrated in a practical application because it merely recites generic networking components such as “online” or “by the processor”, which is used to perform the calculating and allocating steps. These elements are recited in a high-level of generality such that it amounts to no 
The claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed about with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the profiling, calculating, and allocating, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
	Independent claims 8-20 respectfully inherit the same rejection as claim 1-7 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, 8, 12-13, 15, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosabettu et al. (US 20160019485 A1) in view of Shepherd et al (US 20150154291 A1) and further in view of Baker (US 20180232705 A1)

Regarding claim 1, Hosabettu teaches a computer-implemented method comprising: (0009- method)
 profiling, by a processor, a first trait of a first participant and a second trait of a second participant; (0044; 0050; gathering social media and other information to create a user profile, profile information includes such things as roles of the users (equivalent to trait))
profiling, by the processor, a first skill set of the first participant and a second skill set of the second participant; (0044; 0050; gathering social media and other information to create a user profile, profile information includes skill of the users (equivalent to skill set))
calculating, by the processor, participation scores (confidence score for each user) of the first participant and the second participant based on the traits, (role of the user) and skill sets (user skill set) of the first participant and the second participant; (0052-0053; 0060-0061; 0063-0065; calculating a confidence score for each of the users using the users information, the confidence score based on roles of the user (equivalent to traits) and skills of the user (equivalent to skill set))
Hosabettu does not explicitly teach determining, by the processor, a first sociability score of the first participant and a second sociability score of the second participant; calculating, by the processor, participation scores of the first participant and the second participant based on the traits, sociability scores, and skill sets of the first participant and the second participant; and allocating, automatically by the processor and without user input, a first portion of time in an online meeting to the first participant 
In an analogous art Shepherd teaches determining, by the processor, a first sociability score of the first participant and a second sociability score of the second participant; (0007; calculating participation score by weighting engagement metrics (equivalent to sociability score) for participants such as voice interaction)
 calculating, by the processor, participation scores of the first participant and the second participant based on the traits, sociability scores, and skill sets of the first participant and the second participant; (0005-0007; calculating a score (equivalent to participation score) by weighting engagement metrics (equivalent to sociability score) for participants based on voice interaction (equivalent to sociability score) personal engagement such as attention loss (equivalent to traits))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Hosabettu to include determining sociability scores and using a multitude of information used in a determination process as is taught by Shepherd
	The suggestion/motivation for doing so is to be able to better conduct conferencing [0003]
Hosabettu in view of Shepherd do not explicitly teach and allocating, automatically by the processor and without user input, a first portion of time in an online meeting to the first participant and a second portion of time to the second participant based on the respective participation scores of the first participant and the second participant, wherein the first portion of time is reserved for the first participant to contribute to the meeting and the second portion of time is reserved for the second participant to contribute to the meeting.
	In an analogous art Baker teaches and allocating, automatically (0057-0059; automatically partitioning the meeting timeline assigning times for participants to speak/present) by the processor and without user input (examiner notes automatically is without user input, thus the meeting timeline management tool may automatically assign a 30-minute time allocation to that meeting participant without the meeting administrator needing to manually adjust the meeting timeline), a first portion of time in an online meeting to the first participant (Fig 5A- 504;allocating a time slot within a meeting to a speaker) and a second portion of time to the second participant (Fig 5A 522; allocating a time slot within a meeting to another speaker) based on the respective participation scores ( previous time spent speaking, historical meeting data, prioritization, importance of the topic, identity of the speaker; and previous speaking minutes) of the first participant and the second participant, ([Fig 5A-6B; 0030; 0054] optimizing the timeline of a meeting by prioritizing based on the importance of a topic; and identity of the speaker [0057] taking into account users previous speaking minutes (equivalent to participation))
wherein the first portion (i.e., first time on timeline 536 – see fig. 5A) of time is reserved (where allocated to a user is equivalent to reserved) for the first participant (504 – fig. 5A) to contribute (where presenting is equivalent to contributing) to the meeting and the second portion (i.e., end of meeting – see fig. 5A)  of time is reserved for the second participant (522 – fig. 5A) to contribute to the meeting (Fig 4B; Fig 5A; 0054; 0064-0066] allocating a first time slot for a participant to speak and present, and allocating a second time slot for a second participant to present)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Hosabettu in view of Shepherd to include allocating specific times within a meeting for user to present based on their priority as is taught by Baker 
	The suggestion/motivation for doing so is to be able to optimize meeting timelines

Regarding claim 5, the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of a computer implemented method. 



	In an analogous art Barker teaches alerting (displaying a meeting timeline) the participants of their turn in an online meeting during their respective allocation of time (Figs 5 displaying by the system the time slots allotted to users in a timeline and a indicator of the current position on the timeline)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Hosabettu in view of Shepherd to display an timeline that indicates to the user when their time slot is starting as is taught by Baker
	The suggestion/motivation for doing so is to better manage meetings [0001]
	
Regarding claim 8, the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of a system claim, Hosabettu teaches 0012- System executing instructions stored in memory.
	Regarding claim 12, the claim inherits the same rejection as claim 5 above for reciting similar limitations in the form of a system claim, Hosabettu teaches 0012- System executing instructions stored in memory.
Regarding claim 13, the claim inherits the same rejection as claim 6 above for reciting similar limitations in the form of a system claim, Hosabettu teaches 0012- System executing instructions stored in memory.
	Regarding claim 15, the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of a computer program product, Hosabettu teaches 0068 instructions stored on computer readable media.

Regarding claim 19, the claim inherits the same rejection as claim 6 above for reciting similar limitations in the form of a computer program product, Hosabettu teaches 0068 instructions stored on computer readable media.

Claims 2-4, 9-11, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosabettu et al. (US 20160019485 A1) in view of Shepherd et al (US 20150154291 A1) in view of Baker (US 20180232705 A1) and further in view of Ebner et al. (US 20200134541 A1).

Regarding claim 2, Hosabettu in view of Shepherd in view of Baker teach the computer-implemented method of claim 1, and is disclosed above, Hosabettu in view of Shepherd in view of Baker do not explicitly teach wherein the traits are selected from the group consisting of agreeableness, conscientiousness, extraversion, neuroticism, and openness 
In an analogous Ebner teaches wherein the traits are selected from the group consisting of agreeableness, conscientiousness, extraversion, neuroticism, and openness (0037; Fig 3; team members personality assessment based on the Meyers Briggs attributes introvert, extrovert, turbulent, feeling, observant assertive, judging, thinking intuitive, and more) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Hosabettu in view of Shepherd in view of Baker to using human psychology traits in assessing team members as is taught by Ebner
	The suggestion/motivation for doing so is to reduce assumptions about potential members when creating a team [0002]


In an analogous art Ebner teaches wherein the traits include an aggregated personality score calculated by the processor (0036-0037; Fig 3; team members personality assessment based on the Meyers Briggs attributes introvert, extrovert, turbulent, feeling, observant assertive, judging, thinking intuitive, and more and are scored as an aggregate of all the different types) 
The suggestion/motivation for doing so is to reduce assumptions about potential members when creating a team [0002]

Regarding claim 4, Hosabettu in view of Shepherd in view of Baker and further in view of Ebner teach the computer-implemented method of claim 1, and is disclosed above, Hosabettu in view of Shepherd in view of Baker do not explicitly disclose but Ebner teaches wherein the sociability scores are based at least in part on the participants' social network activity (0033; 0063; 0085; 0093; collecting social media information for scoring users)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Hosabettu in view of Shepherd in view of Baker to using human psychology traits and social media activity in assessing team members as is taught by Ebner
	The suggestion/motivation for doing so is to reduce assumptions about potential members when creating a team [0002]

	Regarding claim 9, the claim inherits the same rejection as claim 2 above for reciting similar limitations in the form of a system claim, Hosabettu teaches 0012- System executing instructions stored in memory.

	Regarding claim 11, the claim inherits the same rejection as claim 4 above for reciting similar limitations in the form of a system claim, Hosabettu teaches 0012- System executing instructions stored in memory.
	Regarding claim 16, the claim inherits the same rejection as claim 3 above for reciting similar limitations in the form of a computer program product, Hosabettu teaches 0068 instructions stored on computer readable media.
	Regarding claim 17, the claim inherits the same rejection as claim 4 above for reciting similar limitations in the form of a computer program product, Hosabettu teaches 0068 instructions stored on computer readable media.

Claims 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosabettu et al. (US 20160019485 A1) in view of Shepherd et al (US 20150154291 A1) in view of Baker (US 20180232705 A1) and further in view of Wise et al (US 20090316870 A1)

Regarding claim 7, Hosabettu in view of Shepherd in view of Baker teach the computer-implemented method of claim 1, and is disclosed above, Hosabettu in view of Shepherd in view of Baker do not explicitly teach further comprising activating the participants' microphones during their respective allocation of time
In an analogous art Wise teaches comprising activating the participants' microphones during their respective allocation of time (0028-0031; The user is given a token for a fixed period of time (equivalent to respective allocation of time), the user is unmuted during that time, and the system can mute everyone else, as well as selectively unmute)

The suggestion/motivation for doing so is to reduce the number of participants talking over each other

	Regarding claim 14, the claim inherits the same rejection as claim 7 above for reciting similar limitations in the form of a system claim, Hosabettu teaches 0012- System executing instructions stored in memory.
	Regarding claim 20, the claim inherits the same rejection as claim 7 above for reciting similar limitations in the form of a computer program product, Hosabettu teaches 0068 instructions stored on computer readable media. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695.  The examiner can normally be reached on 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451